432 F.2d 1049
James WARDROP, Appellant,v.Joseph BRIERLEY et al.
No. 18127.
United States Court of Appeals, Third Circuit.
Submitted September 21, 1970.
Decided October 29, 1970.

Mr. James C. Wardrop, pro se.
Joseph Martin Gelman, Sp. Asst. Atty. Gen., Harrisburg, Pa. (William C. Sennett, Atty. Gen., Harrisburg, Pa., on the brief), for appellees.
Before HASTIE, Chief Judge, and FREEDMAN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellant, James Wardrop, brought this civil action in forma pauperis in the District Court for the Western District of Pennsylvania, seeking money damages, declaratory, injunctive, and mandamus relief on the basis of the Civil Rights Act, 42 U.S.C. §§ 1983, 1985, 1986. The Honorable Wallace A. Gourley directed the complaint be filed, and at the same time dismissed it for failing to state a claim for which relief may be granted under the Civil Rights Act. Wardrop then appealed to this Court.


2
Upon careful review of Wardrop's complaint and brief, we conclude Chief Judge Gourley's decision was correct. Appellant has made no allegations which would entitle him to relief under 42 U.S.C. § 1983, 1985, or 1986. Nor are we inclined to convert this complaint into a petition for habeas corpus within 28 U.S.C. § 2254 on the ground that petitioner was denied the assistance of counsel at his parole revocation hearing. See Commonwealth v. Tinson, 433 Pa. 328, 249 A.2d 549 (1969), cf. McConnell v. Rhay, 393 U.S. 2, 89 S.Ct. 32, 21 L. Ed.2d 2 (1968). Since Wardrop has not made this claim in the state courts, we are precluded from considering it here.


3
The order of the District Court will be affirmed.